WILHOIT, Judge,
concurring.
I concur in Judge McDonald’s opinion that K.R.S. 243.580(3) does not violate the Kentucky Constitution as being an encroachment on the inherent authority of the courts in matters procedural. Here we are dealing with a statutory appeal from an administrative agency and not with an independent action originating in the Court of Justice. In such situations the Civil Rules themselves acknowledge that “procedural requirements of the statute shall prevail over any inconsistent procedures set forth in the Rules.” CR 1(2). This statute could hardly constitute an encroachment upon the procedural authority of the judicial branch in a situation where by its own Rules that branch of government has elected to defer to the legislative.